DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP WO2014203654 A1 (Kasai et al.)1.
Note Claim 9 is cancelled.
Claim 1, Kasai teaches an information processing device comprising:
                              an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151);
                              an absorber which is arranged in a predetermined emitting direction and which absorbs the electromagnetic ray (see figure 12 A and 12B, line 79-80 note absorption unit 170); 
                         a receiving unit (line 80 note detector) which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12); 
                          a first estimation unit (line 24 note distance calculation circuit 114) configured to estimate a first noise signal based on an output signal of the receiving unit generated in a period when the emitting direction by the emitting unit is the predetermined emitting direction (line 81-82 background measurement period and background signal and crosstalk); 
                            and a processing unit configured to process the output signal of the receiving unit based on the first noise signal (line 71 note processing device).  
                     Claim 7, (Currently Amended) Kasai teaches a control method executed by an information processing device, the information processing device including: 
                      an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151); 
                           an absorber which is arranged in a predetermined emitting direction and which absorbs the electromagnetic ray (see figure 12 A and 12B, line 79-80 note absorption unit 170);
                          and a receiving unit (line 80 note detector)  which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12), the control method comprising: 
                                    estimating (line 24 note distance calculation circuit 114) a first noise signal based on an output signal of the receiving unit generated in a period when the emitting direction by the emitting unit is the predetermined emitting direction (line 81-82 background measurement period and background signal and crosstalk); 
                              and processing the output signal of the receiving unit based on the first noise signal (line 71 note processing device).    
                           Claim 8, (Currently Amended)  Kasai teaches a non-transitory computer readable medium including instructions  executed by a computer (it is obvious that an optoelectrical distance measurement device has a non-transitory computer readable medium including instructions) of a device, the device including: 
                                    an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151);                                              
                                     an absorber which is arranged in a predetermined emitting direction and which absorbs the electromagnetic ray (see figure 12 A and 12B, line 79-80 note absorption unit 170); 
                         and a receiving unit (line 80 note detector)  which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12), the instructions comprising estimating (line 24 note distance calculation circuit 114) a first noise signal based on an output signal of the receiving unit generated in a period when the emitting direction by the emitting unit is the predetermined emitting direction (line 81-82 background measurement period and background signal and crosstalk); 
                                 and processing the output signal of the receiving unit based on the first noise signal (line 71 note processing device).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP WO2014203654 A1 (Kasai et al.)1 in view of US 20170242109 A1 (Dussan et al.).
                             Claim 2,(Original)Kasai teaches the information processing device according to claim 1. Kasai fails but Dussan teaches the system further comprising
                  a second estimation unit (para 73 Note matching network) configured to estimate a second noise signal generated due to reception of a sun light by the receiving unit, the sun light being reflected by the object (para 72-74 note a receiver design that employs a feedback circuit 1100 to improve the SNR, also note detecting different noises such as ambient light, dark current and Johnson noise), 
               wherein the processing unit processes the output signal based on the first noise signal and the second noise signal (para 72-74 note control circuit and also note better dark current, ambient light, and Johnson noise suppression). 
                                 It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and Dussan because Dussan teaches (para 73 note obtain better dark current, ambient light, and Johnson noise suppression than is ordinarily available. ). 
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP WO2014203654 A1 (Kasai et al.)1 in view of US 20170242109 A1 (Dussan et al.) further in view of US 20180284245 A1 (LaChapelle et al.).
                               Claim 3,(Original) Kasai as modified in view of Dussan teaches the information processing device according to claim 2. Kasai as modified in view of Dussan fails but LaChapelle teaches wherein the second estimation unit estimates the second noise signal based on the output signal of the receiving unit generated in a predetermined period when the electromagnetic ray not emitted (para 133 note controller 150 here monitors detector signals during a calibration period, when the lidar system 100 emits no pulses. Also note ambient light.).  
                                 It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and Dussan and LaChapelle because LaChapelle teaches (para 133 note because no pulses were emitted, a false alarm constitutes to ambient light detected by receiver).
                                Claim 4,(Original) Kasai as modified in view of Dussan further in view of LaChapelle teaches the information processing device according to claim 3. Dussan teaches  wherein the second estimation unit (para 73 Note matching network) estimates the second noise signal based on:
                       the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is the predetermined emitting direction (para 72 note received ladar return 112 and also note the transmitted ladar pulse 108 is known, as it is arrival time within the designated range swath.); 
                         and the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is a target emitting direction for detection of the object (para 107 note ordering of shots and also note desired object information).  
                              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and Dussan and LaChapelle because Dussan teaches (para 72 note the transmitted ladar pulse 108 is known, as it is arrival time within the designated range swath. This knowledge can facilitate a matching network feedback loop that filters the detector current, increases signal strength, and filters receiver noise).
Claim 5-6,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kasai et al.) in view of NPL 1 “Radar Signals”. 

                              Claim 5, (Currently Amended) , Kasai teaches the information processing device according to claim 1. Kasai fails but NPL 1 teaches wherein the process unit is a matched filter which whitens a noise of the output signal of the receiving unit   (pg. 5, 1.2 The Matched-Filter concept note white Gaussian noise, matched filter and frequency response).
                              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and NPL1 because NPL1 teaches (1.2 The Matched-Filter concept, Pg. 9 under equation (1-12): note In order to obtain the optimum output-signal-to-noise ratio a matched filter must be used).
                             Claim 6, (Original) Kasai as modified in view of NPL1 teaches the information processing device according to claim 5. NPL1 teaches  wherein the process unit processes the output signal of the receiving unit in a frequency domain (pg. 5, 1.2 The Matched-Filter concept note white Gaussian noise, matched filter and frequency response).
                              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and NPL1 because NPL1 teaches (1.2 The Matched-Filter concept, Pg. 9 under equation (1-12): note In order to obtain the optimum output-signal-to-noise ratio a matched filter must be used).  
                       
                        Claim 10, (Original) Kasai teaches an information processing device comprising:   
                         an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151);
                        a receiving unit (line 80 note detector)  which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12);  
                                  a processing unit configured to process the output signal of the receiving unit (line 71 note processing device); 
                                    Kasai teaches  an estimation unit configured to estimate a noise component included in the output signal. Kasai fails but NPL 1 teaches wherein the processing unit applies a whitening process to a noise of the output signal based on an estimate by the estimation unit and applies a filtering to the output signal with the noise to which the whitening process is applied (pg. 5, 1.2 The Matched-Filter concept note white Gaussian noise, matched filter and frequency response).
                              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and NPL1 because NPL1 teaches (1.2 The Matched-Filter concept, Pg. 9 under equation (1-12): note In order to obtain the optimum output-signal-to-noise ratio a matched filter must be used) .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP WO2014203654 A1 (Kasai et al.)1in view of US 20160223674 A1 (Imaki et al.).
                                  Claim 11, (Original) Kasai teaches an information processing device comprising: 
                               an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151);
                       a receiving unit which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12);  
                        and a processing unit (line 71 note processing device) configured to process an output signal of the receiving unit on a basis of information associated with a first noise that is generated due to the receiving unit (line 81-82 background measurement period and background signal and crosstalk). 
                             Kasai fails but Imaki teaches the information being stored on a storage unit in advance (para 35 note noise spectrum storage 111 is a component to record the signal spectrum obtained by the FFT device 10 as a noise spectrum in advance).
                              It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and Imaki to reduce stress on processing unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                     

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645